No. 04-98-00672-CV

IN RE ESTATE OF Alvina Mockert ECKERT, Deceased

From the Probate Court No. 2, Bexar County, Texas
Trial Court No. 95-PC-2692
Honorable Sandee Bryan Marion, Judge Presiding

PER CURIAM


Sitting:	Phil Hardberger, Chief Justice

		Tom Rickhoff, Justice

		Alma L. López, Justice


Delivered and Filed:	February 17, 1999


DISMISSED

	Appellant has filed a motion to dismiss this appeal.  The motion contains a certificate of
service to appellees who have not opposed the motion.  Therefore, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(2).  Costs of the appeal are taxed against appellant.

							PER CURIAM

DO NOT PUBLISH


Return to
4th Court of Appeals Opinions